*14ORDER
The Disciplinary Review Board on December 30, 1998, having filed with the Court its decision concluding that ARTURO B. GONZALEZ-ALFONSO of LEONIA, who was admitted to the bar of this State in 1988, should be reprimanded for violating RPC 1.4(a) (failure to communicate with clients) and RPC 8.1(b) (failure to cooperate with ethics authorities), and good cause appearing;
It is ORDERED that ARTURO B. GONZALEZ-ALFONSO is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this .matter.